Citation Nr: 1733704	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 10, 2011, based on extra-schedular consideration under 38 C.F.R. 
§ 4.16(b). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to March 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2015, the Veteran testified via a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the Veteran's claims file.

In April 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for a referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) (2016).  In June 2016, the Acting Director of Compensation Service provided an opinion.

The Board observes that the Veteran perfected an appeal as to the issue of entitlement to service connection for sleep apnea.  See September 2016 substantive appeal.  However, the issue has not been certified to the Board.  Accordingly, as it appears that the RO might still be developing the issue, the Board will not take jurisdiction over this claim.


FINDING OF FACT

Prior to May 10, 2011, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.





CONCLUSION OF LAW

For the period prior to May 10, 2011, the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letters dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations in February and December 2009 and March and June 2010. 

Stegall Compliance

In April 2015, the Board remanded the case for further development.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the April 2015 remand directed the AOJ to refer the Veteran's TDIU claim to the Director of Compensation Service for consideration of assignment of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).  As mentioned above, an opinion from the Acting Director was obtained in June 2016.  Accordingly, the Board finds that VA has substantially complied with the April 2015 Board remand.  See 38 U.S.C.A. § 5103 A(b); Stegall, 11 Vet. App. 268.

The Board will now address the merits of the claim.

II  Analysis

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). 

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

A TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A.  Entitlement to TDIU on a schedular basis

In an April 2010 correspondence, the Veteran contended that his service-connected disabilities affected his job performance and his ability to obtain and maintain substantially gainful employment.  In May 2010, the Veteran submitted an application for TDIU.  The Veteran noted that he attended college for four years.  His last position was as an assistant manager at a supermarket where he worked from September 1999 to May 2009.  He asserted that he became too disabled to work in May 2009.  The Veteran noted that, after taking his daily medications to include insulin for his diabetes, he would feel sick and, sometimes, was unable to function.  Sometimes while he was driving to and from work, he felt like he wanted to "pass out."  The Veteran also had trouble concentrating because of dizziness and blurred vision.  In June 2010, the Veteran submitted a VA form 21-8940 which stated that tuberculosis and concentration prevented him from working.  
Prior to May 10, 2011, the Veteran was service connected for diabetes mellitus, with mild nonproliferative diabetic retinopathy in both eyes rated at 20 percent; hypertension rated at 10 percent; peripheral neuropathy of the left upper and lower and right upper and lower extremity associated with diabetes mellitus, with mild nonproliferative diabetic retinopathy both eyes all four rated at 10 percent; and osteoarthritic changes, left ankle; skin rash; and erectile dysfunction associated with diabetes mellitus with mild nonproliferative diabetic retinopathy both eyes were all assigned a noncompensable rating.  The combined rating during this period was 60 percent, effective October 26, 2009.  For the period prior to May 10, 2011, the Veteran did not meet the threshold requirement for TDIU.  38 C.F.R. § 4.16(a).  The Board notes that the Veteran is not service connected for tuberculosis.  As such, entitlement to TDIU is denied, for this period, as the Veteran does not meet the threshold requirements.

B.  Entitlement to TDIU on an extra-schedular basis

With regard to an extraschedular rating, if a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), such as the case here, rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, despite the Veteran not meeting the percentage requirements for TDIU, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

As the Veteran did not meet the schedular percentage threshold for the period prior to May 10, 2011, the RO referred the Veteran's TDIU claim to the Director of the Compensation Service for extraschedular consideration.

In a correspondence dated in November 2012 received from the Social Security Administration (SSA), SSA determined that the Veteran had been disabled under 20 C.F.R. §§ 216(i), 223(d) of the Social Security Act since July 1, 2009.  SSA determined that the Veteran's obesity, carpel tunnel syndrome, back pain, bilateral shoulder pain, dorsolumbar and lumbosacral spine pain, left hip, right wrist, both knees, and bilateral finger joint limited his ability to work.  

After reviewing the Veteran's VA examinations and SSA determination, in a June 2016 signed Memorandum, the Director of Compensation Services indicated that, prior to May 10, 2011, the record revealed no evidence that the severity and symptoms of the service-connected diabetes mellitus type II with mild nonproliferative diabetic retinopathy of both eyes, carpal tunnel syndrome, hypertension, left ankle, erectile dysfunction, and skin rash had a collective or individual effect on the Veteran's ability to secure and follow gainful employment.  The pain of the bilateral upper and lower extremity peripheral neuropathy had a mild effect on occupational activities.  The Acting Director denied entitlement to TDIU, on extra-schedular basis, prior to May 10, 2011, due to the service-connected disabilities.  

The Board has jurisdiction to review the entirety of the Director's decision denying or assigning an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, see Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Board is not bound by the Director's decision or otherwise limited in its scope of review of that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C.A. §§ 511(a), 7104(a); 38 C.F.R. § 4.16(b)).

In February 2009, the Veteran was afforded a VA examination for diabetes mellitus.  The Veteran had been prescribed pills to help control his diabetes and was on insulin.  The Veteran was also diagnosed with microabuminuria and bilateral diabetic retinopathy both of which were complications of the diabetes mellitus type 2.  The examiner noted that the Veteran's disabilities did not have significant effects on his occupation.  

In December 2009, the Veteran was afforded another VA examination for his diabetes mellitus.  During the examination, the Veteran stated that he was instructed to follow a restricted or special diet, denied symptoms of peripheral vascular disease but experienced progressive loss of vision, intermittent blurred visions, loss of sensation, pain, and increased sensitivity.  The examiner confirmed the Veteran's diabetes mellitus type II and bilateral upper and lower extremity neuropathy.  The examiner noted that the Veteran was not employed.  The Veteran's diagnosis caused mild to no effect on the Veteran's daily activities including chores, shopping, exercising, shorts, recreation, feeding, bathing, dressing, toileting, grooming, and traveling.  

In March 2010, the Veteran was afforded a VA examination to determine the etiology of his blurred vision and watering right eye.  The examiner noted that since onset, the problem had been intermittent with remission.  The Veteran had not experienced hospitalization or surgery, trauma, eye neoplasm and/or incapacitating periods due to eye disease.  The examiner diagnosed the Veteran with insulin dependent diabetes mellitus w/o ocular manifestations cataracts-early; not caused by diabetes.  The examiner noted that the Veteran was not employed.  His disability had no effect on his usual activities.  

In June 2010, the Veteran was afforded a VA examination.  The Veteran was examined for diabetes mellitus type 2, hypertension, bilateral upper and lower extremity neuropathy, erectile dysfunction, left ankle, and skin rash.  The examiner noted that the diabetes, hypertension, and left ankle were all stable.  The diabetes mellitus type 2 required the Veteran to monitor his blood glucose, adhere to a medication regimen, and follow a diabetic diet. 

The Veteran's bilateral upper and lower extremity neuropathy was also stable.  However, the Veteran complained of stiffness and numbness of the hands, occasional tingling and numbness of the arms and legs, and pain in the lateral feet and bilateral toes.  

The examiner noted that, except for his neuropathy, the disabilities did not have an effect on the Veteran's usual occupation and resulting work problems.  As for the neuropathy, the examiner noted that the Veteran had occasional distal foot/leg pain.

The Veteran testified in 2015 that he could not use the computer because of the blurring in his eyes he could not see the numbers to input information into the system and he could not physically clean the store.  He asserted that he could not perform work that required lifting or standing.  The Veteran added that he tried to sit down mostly every hour or two, and then within 30 minutes of sitting down, he had to get up.  He stated that because of the neruopathy in his hands he could not type on the computer.  The Veteran contended that he could not answer phones because because he could not grip and had soreness in his joints.  He asserted that he could not do sedentary work because of his neuropathies.  The Veteran testified that his medications caused blurred eye sight, dizziness, and nausea.  

The Board finds that, prior to May 10, 2011, the weight of the lay and medical evidence does not demonstrate that the Veteran was precluded from securing or following substantially gainful employment solely by reason of his service-connected disorders or that he was incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disabilities were assessed in the context of subjective factors such as his occupational background and level of education.  
The Board notes that VA is required to consider the SSA's findings.  However, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  In this case, SSA considered non-service connection disabilities (obesity, back pain, bilateral shoulder pain, left hip, right wrist, bilateral knees, and bilateral finger joints) along with service-connected disabilities as the primary reason for awarding the Veteran unemployability.  However, the law is clear, and it states that only service-connected disabilities may be considered in a claim of entitlement to a TDIU.

The Board notes that in his June 2017 Appellate Brief, the Veteran's representative argued that, because of Thun, the Veteran is entitled to TDIU on an extraschedular basis, prior to May 10, 2011.  However, entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. 
§ 4.16(b) are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Board observes that extraschedular under 38 C.F.R. § 3.321 is not at issue in this matter.

While the Board does not doubt that the Veteran's service-connected disabilities have a significant effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment based on his occupational background and level of education.  The Board observes that the Veteran's VA examination reports reflect that his service-connected disabilities do no result in functional impairment that precludes him from obtaining and maintaining gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 60 percent rating which was assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU on an extraschedular basis prior to May 10, 2011, based on extra-schedular consideration under 38 C.F.R. § 4.16(b), is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


